DETAILED ACTION

The present application is being examined under the pre-AIA  first to invent provisions.  This action is in response to the printer rush filed 04/12/2021.

Allowable Subject Matter

Claims 26-43 are allowed.

The following is an examiner’s statement of reasons for allowance:

In interpreting the currently amended claims, in light of the specification, the Examiner finds the claimed invention to be patentable distinct from the prior art of records.


Novikov et al. (2011/0153412) discloses a computer-implemented method within a matching computer hardware system, comprising: receiving, from a sender, message content; breaking down the content into at least one object; and matching the at least one object with previously-stored, socially-provided context information.

However, the prior art of record fails to teach or suggest providing, to an augmentative and alternative communication (AAC)-enabled client application of a user, the message content and the socially-provided content information, wherein the AAC-



Novikov et al. (2011/0153421) discloses a computer-implemented method within a matching computer hardware system, comprising: receiving, from a sender, message content; breaking down the content into at least one object; and matching the at least one object with previously-stored, socially-provided context information.

However, the prior art of record fails to teach or suggest providing, to an augmentative and alternative communication (AAC)-enabled client application of a user, 



Novikov et al. (2011/0153377) discloses a computer-implemented method within a matching computer hardware system, comprising: receiving, from a sender, message content; breaking down the content into at least one object; and matching the at least one object with previously-stored, socially-provided context information.

However, the prior art of record fails to teach or suggest providing, to an 



Similar limitations are present with independent claims 32 and 38. Therefore, Claims 26, 32, and 38 are allowed because of the combination of other limitations and the limitations listed above.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW WOO whose telephone number is (571)270-7521.  The examiner can normally be reached on Telework 9:00AM-6:00PM | IFP M-F 9:00AM-6:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on 5712727493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW WOO/Examiner, Art Unit 2441 

/WING F CHAN/Supervisory Patent Examiner, Art Unit 2441                                                                                                                                                                                                        
04/15/2021